Citation Nr: 0608843	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  04-09 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
November 1968, with a period of reserve duty from October 
1966 to January 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Manchester, New 
Hampshire Regional Office (RO) of the Department of Veterans 
Affairs (VA) that, in pertinent part, denied service 
connection for bilateral hearing loss and tinnitus.  


FINDINGS OF FACT

1.  Tinnitus was not manifested during the veteran's active 
service; and the medical evidence of record does not show a 
current disability manifested as tinnitus.

2.  Bilateral hearing loss was not manifested during the 
veteran's active service, or within one year after leaving 
military service; and a current hearing loss disability has 
not been etiologically related to service.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.306, 3.307, 3.309 (2005).

2.  Bilateral hearing loss was not incurred in or aggravated 
by service and a sensorineural hearing loss was not 
demonstrated to a compensable degree within one year of 
separation from service. 38 U.S.C.A. §§ 1110, 1111, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board must consider whether VA has complied 
with relevant law and regulation concerning the duties to 
notify and assist an appellant in the development of their 
claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005).  

In this case, the veteran's claim was received in May 2001.  
In correspondence dated in December 2001 he was notified of 
the criteria for service connection and VA's duties in 
obtaining evidence pertinent to the claim.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of this letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No further 
action is necessary for compliance with the VCAA.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken and all available evidence has been obtained 
in this case.  The appellant has not identified any 
additional evidence that could be obtained to substantiate 
the claim.  Therefore, the Board is satisfied that VA has 
assisted the veteran in the development of his claim in 
accordance with applicable laws and regulations.  
Accordingly, the Board will address the merits of this claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which discussed the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  As stated above, full compliance with VCAA has 
been accomplished regarding the issue of service connection.  
Because this claim is being denied, any other notice 
requirements beyond those cited for service connection 
claims, are not applicable.  Therefore, as there has been 
substantial compliance with all pertinent VA law and 
regulations, to move forward with adjudication of this claim 
would not cause any prejudice to the veteran. 

Factual Background

The service medical records show that the veteran did not 
indicate any hearing loss or ear problems during service.  
The veteran did not report a history of any ear trouble on 
the November 1965 and January 1967 reports of medical 
history.  Clinical evaluations of his ears, in November 1965, 
January 1967, and November 1968, revealed normal findings.  
The whispered voice tests from November 1965 and January 1967 
were 15/15; and the whispered and spoken voice tests 
conducted November 1968 were both 15/15.  

The veteran received treatment at a VA facility in September 
1973.  According to the examination report, he presented then 
with a one-year history of a gradual decrease in hearing in 
both ears.  There was no noted family or childhood history of 
otological disease.  The examiner noted that the veteran was 
subjected to noise trauma in his post-service occupation as a 
machinist and that hearing loss was due to the post-service 
noise exposure.  The audiogram showed good bone conduction 
with a high tone drop in the bone conduction indicative of 
his noise trauma, due to his machine shop work.  The VA 
examiner diagnosed the veteran with otosclerosis.

Treatment records at Mercy Hospital between 1974 and 1975 
were identified by the veteran but, the hospital was unable 
to provide records from those years.

In May 1986, the veteran was evaluated by R. L., M.D.  The 
clinical notes indicate that he had a history of serous 
otitis media.  The notes indicate further that the veteran 
had a long history of hearing loss and problems ongoing since 
childhood.  A left myringotomy and tube, partial submucosal 
inferior turbinectomy were performed on the veteran's left 
ear.

The veteran submitted treatment records of M.K., M.D., from 
January 2001 to January 2002.  A September 2001 Consultation 
Report indicates a history of loud noise exposure from 
working in the engine room around gunfire, chain saws, and 
drills.  A January 2002 Report of Operation indicates the 
veteran presented then with 30+ years of left ear trouble.  
The veteran received surgical treatment for conductive 
hearing loss in his left ear.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Such a determination requires a finding 
of a current disability that is related to an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau, 2 Vet. App. 141. 

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
certain chronic diseases, including other organic diseases of 
the nervous system, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; Cotant v. 
Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003 (July 
16, 2003).  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Although the appellant is competent to provide evidence of 
visible symptoms, he is not competent to provide evidence 
that requires medical knowledge.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

In this case, the veteran avers that he was routinely placed 
in high noise environments in his duties as a fireman in the 
engine room aboard the USS Destroyer Rich.  

Tinnitus

Initially, with respect to the claim for service connection 
for tinnitus, there is no medical evidence in the record to 
indicate the veteran currently suffers from such a 
disability.  The service medical records are absent any 
finding or diagnosis of tinnitus in service.  The private 
treatment records, while indicating the veteran does have a 
history of hearing loss, also contain no finding, diagnosis 
or reference to tinnitus.  As noted, service connection 
requires, at a minimum, that the veteran have a present 
disability.  Thus, since the veteran has not shown that he 
has a current disability manifested as tinnitus, service 
connection can not be awarded.

Bilateral hearing loss

Initially, with respect to the veteran's claim for service 
connection for bilateral hearing loss, the Board finds that 
service connection is not warranted on a direct basis.  The 
competent evidence does not show that his current hearing 
loss was incurred in, or aggravated by his military service.  
The service medical records do not indicate that the veteran 
experienced a loss of hearing or any ear trauma in service.  
All of the in-service clinical evaluations of the ears 
revealed normal findings.  The whispered and spoken voice 
tests, used at the time to determine hearing ability, were 
not noted as abnormal.  

A grant of service connection requires that there be a nexus 
between the current disability and the veteran's military 
service.  The only medical nexus opinion provided in the 
record is the September 1973 VA treatment record.  The VA 
physician specifically noted the veteran's post-service 
occupation and attributed his hearing loss to the noise 
trauma he experienced as a machinist, not to any specific 
event during service, or the alleged in-service noise 
exposure as a fireman in the engine room.  In contrast, the 
only private treatment records that speak to the alleged in-
service noise exposure were from M.K., M.D.  The Board 
observes, however, that although M.K., M.D. discussed the in-
service noise exposure, he did not provide a nexus opinion, 
or specifically opine that the veteran's hearing loss 
disability was incurred as a result of the alleged in-service 
noise exposure.  Therefore, the Board finds that veteran's 
current hearing loss was not incurred or due to military 
service.

The Board also finds that the veteran's hearing loss did not 
pre-exist service and was not aggravated therein.  The 
treatment records of R.L., M.D. state the veteran had a long 
history of hearing loss and ear problems ongoing since 
childhood.  The Board notes; however, that this is not 
reflected in the veteran's self-reported medical history, as 
contained in the service medical records or during VA 
treatment in 1973, which specifically noted no prior history 
of noise exposure.

Service connection for bilateral hearing loss is also not 
warranted on a presumptive basis.  The first evidence of 
hearing loss diagnosis and treatment is not until September 
1973, some nine years after separation from service.  Thus, 
as the veteran's hearing loss did not manifest to a 
compensable degree within one year of separation from active 
duty, the Board finds it may not be presumed to have been 
incurred or aggravated during service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309. 

On the basis of the foregoing, the Board finds that the 
criteria for establishing service connection for bilateral 
hearing loss and tinnitus have not been met.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable in this appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 
55-57 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


